                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

         David Earl Watson,           )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:20-cv-00729-FDW
                                      )
                 vs.                  )
                                      )
            J. Andrews,               )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 17, 2021 Order.

                                               August 17, 2021




        Case 3:20-cv-00729-FDW Document 10 Filed 08/17/21 Page 1 of 1
